EXHIBIT DD
MASTER
TRUST AGREEMENT FOR
SOUTHWESTERN BELL CORPORATION




DEFERRED COMPENSATION PLANS AND OTHER
EXECUTIVE BENEFIT PLANS




By and Between




SOUTHWESTERN BELL CORPORATION,


PARTICIPATING TRUST TRUSTEES


And


BOATMEN'S TRUST COMPANY, AS TRUSTEE








MASTER TRUST AGREEMENT FOR
SOUTHWESTERN BELL CORPORATION
SENIOR MANAGEMENT DEFERRED COMPENSATION PLANS AND
OTHER EXECUTIVE BENEFIT PLANS


This Trust Agreement is made and entered into by and between SOUTHWESTERN BELL
CORPORATION, a Delaware corporation (the "Company"), BOATMEN'S TRUST COMPANY, a
Missouri corporation (the "Trustee"), and Boatmen's Trust Company as trustee of
each Participating Trust (as such term is hereinafter defined). Boatmen's Trust
Company acting in its capacity as trustee of each Participating Trust is
hereinafter referred to as the "Participating Trust Trustee". The parties agree
as follows:


The Company and the Participating Trust Trustees hereby establish with the
Trustee a trust to hold all monies and other property, together with the
earnings, income, additions and appreciation thereon and thereto, as shall be
paid or transferred to it hereunder in accordance with the terms and conditions
of this Trust Agreement. The Trustee hereby accepts the trust established under
this Trust Agreement and agrees to hold, IN TRUST, all monies and other property
transferred to it hereunder for the uses and purposes and upon the terms and
conditions set forth herein, and the Trustee further agrees to discharge and
perform fully and faithfully all of the duties and obligations imposed upon it
under this Trust Agreement.


PREAMBLE


The Company and the Participating Trust Trustees have entered into the following
trust agreements, each of which is incorporated herein by this reference,
thereby establishing eight separate trusts (each of which is referred to herein
as a "Participating Trust"):


· Trust Agreement for Southwestern Bell Corporation
Senior Management Deferred Compensation Plan of 1988
· Trust Agreement for Southwestern Bell Corporation
Senior Management Deferred Compensation Plan of 1988 (Early Payment Option)
· Trust Agreement for Southwestern Bell Corporation
Senior Management Deferred Compensation Plan
· Trust Agreement for Southwestern Bell Corporation
Management Deferred Compensation Plan of 988
· Trust Agreement for Southwestern Bell Corporation
Management Deferred Compensation Plan
· Trust Agreement for Southwestern Bell Corporation
Compensation Deferral Plan
· Trust Agreement for Southwestern Bell Corporation
Senior Management Supplemental Retirement Income Plan
· Trust Agreement for Southwestern Bell Corporation
Management Pension Plan (Benefits In Excess of Code ss. 415 Limitations)


The Company and the Participating Trust Trustees wish to establish his trust to
facilitate the administration of the Participating Trusts.


The Company and/or the respective Participating Trust Trustee shall provide the
Trustee with certified copies of the following items: (i) Participating Trust
Agreement; and (ii) lists and specimen signatures of representatives authorized
to take action in regard to the administration of the Participating Trust and/or
this trust, including any changes of such representatives promptly following any
such change.


The purpose of this trust is to facilitate the administration of the
Participating Trusts which were themselves each established for the benefit of
eligible participants of the plan to which the Participating Trust relates (each
such plan being hereinafter referred to as a "Plan").


This trust shall be and hereby is declared to be subject to the provisions of
each Participating Trust.


The Company and the Participating Trust Trustees and the Trustee agree that the
trust hereby created has been established to facilitate the administration of
the Participating Trusts (which themselves were each established to pay
obligations of the Company pursuant to a Plan) and is subject to the rights of
general creditors of the Company, and accordingly is a grantor trust under the
provisions of Sections 671 through 677 of the Internal Revenue Code of 1986 as
amended (the "Code"). The Company hereby agrees to report all items of income
and deduction of the trust on its own income tax returns; and the Company shall
have no right to any distributions from the trust or any claim against the trust
for funds necessary to pay any income taxes which the Company is required to pay
on account of reporting the income of the trust on its income tax returns. No
contribution to or income of the trust is intended to be taxable to Plan
participants until benefits are distributed to them.


Each Plan is intended to be "unfunded" and maintained "primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees" for purposes of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA") and as such is intended not to be covered by
Parts 2 through 4 of subtitle B of Title I of ERISA (relating to participation
and vesting, funding and fiduciary responsibility). The existence of this trust
is not intended to alter this characterization of any Plan.


Any additional trust may become a Participating Trust hereunder with the consent
of the Company and the Trustee upon adoption of this Agreement and delivery to
the Trustee of assets to purchase units hereunder for such trust in accordance
with 2.1 and 3.3 hereof.


ARTICLE I


Effective Date; Duration


1.1         Effective Date and Trust Year


This trust shall become effective when the Trust Agreement has been executed by
the Company, the Participating Trust Trustees and the Trustee and the Company
and/or a Participating Trust Trustee has made a contribution to the trust. The
trust year shall be the calendar year.


1.2       Duration


1.2.1              This trust shall continue in effect until all assets of the
trust fund are exhausted through distribution of Participating Trust assets in
accordance with the provisions of the Participating Trusts or return of
Participating Trust assets to the Participating Trust Trustees or to the Company
in accordance with Participating Trust provisions. Notwithstanding the
foregoing, this trust shall terminate on the day before twenty-one years after
the death of the last survivor of all of the present or future participants in
any Plan who are now living and those persons now living who are designated as
beneficiaries of any such participants in accordance with the terms of any Plan.


ARTICLE II


Trust Fund


2.1       Contributions


The Company and the Participating Trust Trustees hereby establish with the
Trustee, and the Trustee hereby accepts, a trust consisting of such cash or
other property acceptable to the Trustee as shall be paid or delivered to the
Trustee from time to time by the Company or any Participating Trust Trustee
together with the earnings, income, additions and appreciation thereon and
thereto. All such payments and deliveries of cash or other property shall be
deemed to be made as of the Valuation Date (as such term is hereinafter defined)
coinciding with or next following such payment or delivery and shall purchase
units in accordance with the provisions of 3.3. With respect to contributions
made by the Company, the Company shall designate the Participating Trust for
which such contributions are made; provided, however, the Company may designate
that funds it contributes not be allocated to any Participating Trust but
instead that such contribution be allocated to the Company's account that shall
be maintained hereunder. The Trustee shall hold the fund in trust and manage and
administer it in accordance with the terms and provisions of this Agreement.


Before a Potential Change in Control (as such term is defined in the
Participating Trusts), subject to 3.2.1, the Trustee shall transfer from the
Company's account hereunder to the account of any Participating Trust such
amount as the Company directs. Upon a Potential Change in Control, any funds
then held in the Company's account hereunder shall be allocated as of the
Valuation Date coinciding with or next following the Potential Change in Control
to the Participating Trusts hereunder. The amount allocated to each such
Participating Trust shall be that portion of the total amount in the Company's
account that is proportional to the ratio of a Participating Trust's Potential
Change in Control Funding Amount (as such term is defined in the Participating
Trusts) to the aggregate of the Potential Change in Control Funding Amounts of
all of the Participating Trusts.


2.2       Investments


2.2.1              The trust fund may be invested primarily in insurance or
annuity contracts ("Contracts"). Such Contracts may be purchased by the Company
and transferred to the Trustee by the Company or a Participating Trust Trustee
as in-kind contributions or may be purchased by the Trustee with the proceeds of
cash contributions (or may be purchased upon direction by the Company pursuant
to 2.2.2 or an Investment Manager pursuant to 2.2.4). The Company's
contributions to the trust shall include sufficient cash to make projected
premium payments on such Contracts and payments of interest due on loans secured
by the cash value of such Contracts, unless the Company makes such payments
directly. The Trustee shall have the power to exercise all rights, privileges,
options and elections granted by or permitted under any Contract or under the
rules of the issuing insurance company ("Insurer"), including the right to
obtain policy loans against the cash value of the Contract. The Company or a
Participating Trust Trustee or a Committee (as such term is defined in the
Participating Trusts) may from time to time direct the Trustee in writing as to
the designation of the beneficiary of a Plan participant under a Contract for
any part of the death benefits payable to such beneficiary thereunder, and the
Trustee shall file such designation with the Insurer.


2.2.2              The trustee shall invest the trust fund in accordance with
written directions by the Company. However, after a Change in Control (as such
term is defined in the Participating Trusts) no investments shall be made in any
securities or instruments issued by the Company or other assets of the Company
without the written Consent of Participants (as such term is defined in the
Participating Trusts). The Trustee shall act only as an administrative agent in
carrying out directed investment transactions and shall not be responsible for
the investment decision. If a directed investment transaction violates any duty
to diversify, to maintain liquidity or to meet any other investment standard
under this trust or applicable law, the entire responsibility shall rest upon
the Company. The Trustee shall be fully protected in acting upon or complying
with any investment objectives, guidelines, restrictions or directions provided
in accordance with this paragraph.


Notwithstanding the foregoing, after a Change in Control the Company shall no
longer be entitled to direct the Trustee with respect to the investment of the
trust fund pursuant to this 2.2.2, unless the Written Consent of Participants is
obtained for the Company to continue to have this right pursuant to this 2.2.2.
If such written Consent of Participants is not obtained, the trust fund shall be
invested by the Trustee pursuant to 2.2.3 or an Investment Manager pursuant to
2.2.4 and the Trustee or Investment Manager shall also have the right to invest
the trust fund primarily in insurance or annuity contracts pursuant to 2.2.1.


2.2.3               If the Trustee does not receive instructions from the
Company for the investment of part or all of the trust fund, the Trustee shall
invest and reinvest the assets of the trust as the Trustee, in its sole
discretion, may deem appropriate, including (without limiting the generality of
the foregoing) improved and unimproved real property, whether or not income
producing, common and preferred stocks, shares or certificates of participation
issued by investment companies, investment trusts and mutual funds, common or
pooled investment funds, bonds, debentures, mortgages, deeds of trust, insurance
and annuity contracts, notes secured by real or personal property, leases,
ground leases, limited partnership interests, real or personal property
interests owned, developed or managed by joint ventures or limited partnerships,
obligations of governmental bodies, both domestic and foreign, notes, commercial
paper, certificates of deposit, and other securities or evidences of
indebtedness, secured or unsecured, including variable amount notes, convertible
securities of all types and kinds, interest-bearing savings or deposit accounts
with any federally-insured bank (including the Trustee or an affiliate of the
Trustee) or any savings and loan association, and any other property permitted
as trust investments under applicable law; provided, however, the Trustee is
hereby specifically authorized to sell covered call options but shall not
purchase such options or otherwise deal in options or futures contracts.


The Trustee is hereby specifically authorized to invest in any common or pooled
investment fund or mutual fund now or hereafter maintained by the Trustee or an
affiliate of the Trustee and any interest-bearing savings or deposit accounts
with the banking department of the Trustee or an affiliate of the Trustee.


2.2.4              The Company may appoint one or more investment managers
("Investment Manager") subject to the following provisions:


(a) The Company may appoint one or more Investment Managers to manage (including
the power to acquire and dispose of) a specified portion of the assets of the
trust (hereinafter referred to as that Investment Manager's "Segregated Fund").
Any Investment Manager so appointed must be either (A) an investment adviser
registered as such under the Investment Advisers Act of 1940, (B) a bank, as
defined in that Act, or (C) an insurance company qualified to perform services
in the management, acquisition or disposition of the assets of trusts under the
laws of more than one state; and any Investment Manager so appointed must
acknowledge in writing to the Company and to the Trustee that it is a fiduciary
with respect to the Plans. The Trustee, until notified in writing to the
contrary, shall be fully protected in relying upon any written notice of the
appointment of an Investment Manager furnished to it by the Company.  In the
event of any vacancy in the office of Investment Manager, the Trustee shall be
deemed to be the Investment Manager of that Investment Manager's Segregated Fund
until an Investment Manager thereof shall have been duly appointed; and in
such  event, until an Investment Manager shall have been so  appointed and
qualified, references herein  to the Trustee's acting in respect of that
Segregated Fund pursuant to direction from the Investment Manger shall be deemed
to  authorize  the  Trustee to act in its own discretion in managing and
controlling the assets of that Segregated Fund, and subparagraph (c) below shall
have no effect with respect thereto and shall be disregarded.


(b) Each Investment Manager appointed pursuant to subparagraph (a) above shall
have exclusive authority and discretion to manage and control the assets of its
Segregated Fund and may invest and reinvest the assets of the Segregated Fund in
any investments in which the Trustee is authorized to invest under 2.2.3,
subject to the limitations of 2.2.3 and subject to the terms and limitations of
any written instruments pertaining to its appointment as Investment Manager.
Copies of any such written instruments shall be furnished to the Trustee. In
addition, each Investment Manager from time to time and at any time may delegate
to the Trustee (or in the event of any vacancy in the office of Investment
Manager, the Trustee may exercise in respect of that Investment Manager's
Segregated Fund) discretionary authority to invest and reinvest otherwise
uninvested cash held in its Segregated Fund temporarily in bonds, notes or other
evidences of indebtedness issued or fully guaranteed by the United States of
America or any agency or instrumentality thereof, or  in other obligations of a
short-term nature, including prime commercial obligations or part interests
therein.


(c) Unless the Trustee knowingly participates in, or knowingly undertakes to
conceal, an act or omission of an Investment Manager, knowing such act or
omission to be a breach of the fiduciary responsibility of the Investment
Manager with respect to any Plan, the Trustee shall not be liable for any act or
omission of any Investment Manager and shall not be under any obligation to
invest or otherwise manage the assets of any Plan that are subject to the
management of any Investment Manager. Without limiting the generality of the
foregoing, the Trustee shall not be liable by reason of its taking or refraining
from taking at the direction of an Investment Manager any action in respect of
that Investment Manager's Segregated Fund. The Trustee shall be under no duty to
question or to make inquiries as to any direction or order or failure to give
direction or order by any Investment Manager; and the Trustee shall be under no
duty to make any review of investments acquired for the trust at the direction
or order of any Investment Manager and shall be under no duty at any time to
make any recommendation with respect to disposing of or continuing to retain any
such investment.


2.3         Excess Assets


Excess Assets (as such term is defined in the Participating Trusts) allocable to
any Participating Trust that are held in this trust may be returned to the
Company in accordance with the provisions of such Participating Trust and 3.2
hereof. Funds not allocated to any Participating Trust shall not be returned to
the Company (payments made out of the Company's account on behalf of a
Participating Trust pursuant to 3.2 shall not constitute a return to the Company
of any unallocated funds).


2.4         Subtrusts


2.4.1              Upon written direction of the Company, the Trustee shall
establish a separate subtrust ("Subtrust") for each participant in a Plan. The
Subtrust shall reflect an undivided interest in the Participating Trust's assets
of the trust fund and shall not require any segregation of particular assets. In
the event the Company directs the Trustee to establish separate Subtrusts, the
Company shall direct the Trustee with respect to the allocation of assets of the
trust fund among each separate Subtrust. After a Change in Control, any such
direction by the Company with respect to the allocation of assets of the trust
fund among separate Subtrusts may be made only with the Written Consent of
Participants affected thereby. If the Trustee does not receive a valid direction
with respect to the allocation of assets of the trust fund among separate
Subtrusts within 90 days after such Subtrusts are established, the assets of the
trust fund or affected portion thereof shall be allocated in accordance with the
provisions of the applicable Participating Trust. With respect to any new
contributions to the trust by the Company after separate Subtrusts have been
established, the Company shall designate each participant for which such
contributions are made. The Trustee shall have no duty to inquire whether any of
the foregoing allocations of assets of the trust fund or contributions to the
trust are made in compliance with the terms of any Plan.


After establishment of separate Subtrusts, the interest of each Subtrust in this
trust shall be accounted for as a separate fund of the trust and no part of the
assets allocable to one participant and his/her Subtrust shall be utilized to
provide any benefits under any Plan to any other participant.


The Trustee shall allocate investment earnings and losses of the trust fund
among the Subtrusts in proportion to their account balances.  Payments to
general creditors during Insolvency Administration under 5.2 shall be charged
against each Subtrust in proportion to its account balance plus payment
therefrom to the beneficiary thereof made during the previous duration of said
Subtrust, except that payment of benefits to a Plan participant as a general
creditor shall be charged against the Subtrust for that participant.


2.4.2              Upon direction of a Participating Trust Trustee, the Trustee
shall establish a separate subtrust for each participant (each a "Participant
Trust") in a Plan. The Participant Trust shall reflect an undivided interest in
the Participating Trust's assets of the trust fund and shall not require any
segregation of particular assets. The assets of the trust shall be allocated to
such separate Participant Trusts in accordance with the provisions of the
applicable Participating Trust.  After such allocation, the interest of each
Participant Trust in this trust shall be accounted for as a separate fund of the
trust and no part of the assets allocable to one participant and his/her
Participant Trust shall be utilized to provide any benefits under any Plan to
any other participant.


(a)  With respect to any new contributions to the trust by the Company after the
Participant Trusts have been established, the Company shall designate each
participant and his/her associated Participant Trust for which such
contributions are made.


(b)Investment earnings and losses of the trust fund of the Plan shall be
allocated among the Participant Trusts in proportion to their account
balances.  Payments to general creditors during Insolvency Administration shall
be charged, until each such trust is exhausted, against each Participant Trust
in proportion to its account balance plus payments therefrom to the beneficiary
thereof made during the previous duration of said Participant Trust, except that
payment of benefits to a Plan participant as a general creditor shall be charged
against the appropriate Participant Trust for that participant.


(c) Following the establishment of Participant Trusts, a Plan's benefits shall
be paid to each participant or his/her beneficiary(ies) in accordance with the
terms of the Plan until all assets allocable to his/her Participant Trust are
exhausted.  Thereafter, a participant shall have no claim against any of the
other assets of this trust. Notwithstanding the foregoing, if at any time after
the establishment of Participant Trusts, the value of a participant's
Participant Trust shall be $100,000 or less, distribution of the value of such
Participant Trust shall be made by the Trustee to such participant at such time
in a lump sum. Thereafter, such participant shall have no claim against any of
the other assets of this trust, but shall retain any rights which he may have
against the Company pursuant to the Plan.


(d)  If at any time after the establishment of Participant Trusts in accordance
with this 2.4.2, the Company shall fund the trust to the level required by the
applicable Participating Trust to avoid the establishment of separate
Participant Trusts, then at the Company's option and upon notice by the Company
to the Trustee to such effect, the requirement of this 2.4.2 for separate
Participant Trusts shall cease (and the provisions related thereto shall have no
force or effect) and such requirement shall thereafter recommence only if the
Participating Trust funding level thereafter falls below the level described in
the applicable Participating Trust  as requiring the establishment of separate
Participant Trusts.


2.5              Substitution of Other Property


2.5.1             The Company shall have the power to reacquire part or all of
the trust fund at any time, by substituting for it other readily marketable
property of equivalent value, net of any costs of disposition. Such power is
exercisable in a nonfiduciary capacity and may be exercised without the consent
of participants or any other person.


2.5.2              The value of any insurance Contracts reacquired under 2.5.1
shall be the present value of future projected cash flow or benefits payable
under the Contract, but not less than the cash surrender value. The projection
shall include death benefits based on reasonable mortality assumptions. The
value of all other assets in the trust fund shall be fair market value. Values
shall be determined by the Trustee and may be based on the determination of
Experts (See 2.6.2).


2.6              Administrative Powers of Trustee


2.6.1              Subject in all respects to applicable provisions of this
Trust Agreement, the Participating Trust Agreements and the Plans, including
limitations on investment of the trust fund, the Trustee shall have the rights,
powers and privileges of an absolute owner when dealing with property of the
trust, including (without limiting the generality of the foregoing) the powers
listed below:


(a) To sell, convey, transfer, exchange, partition, lease, and otherwise dispose
of any of the assets of the trust at any time held by the Trustee under this
Trust Agreement;


(b) To exercise any option, conversion privilege or subscription right given the
Trustee as the owner of any security held in the trust; to vote any corporate
stock either in person or by proxy, with or without power of substitution; to
consent to or oppose any reorganization, consolidation, merger, readjustment of
financial structure, sale, lease or other disposition of the assets of any
corporation or other organization, the securities of which may be an asset of
the trust; and to take any action in connection therewith and receive and retain
any securities resulting therefrom;


(c) To deposit any security with any protective or reorganization committee, and
to delegate to such committee such power and authority with respect thereto as
the Trustee may deem proper, and to agree to payout of the trust such portion of
the expenses and compensation of such committee as the Trustee, in its
discretion, shall deem appropriate;


(d) To cause any property of the trust to be issued, held or registered in the
name of the Trustee as trustee, or in the name of one or more of its nominees,
or one or more nominees of any system for the central handling of securities, or
in such form that title will pass by delivery, provided that the records of the
Trustee shall in all events indicate the true ownership of such property;


(e) To renew or extend the time of payment of any obligation due or to become
due;


(f) To commence or defend lawsuits or legal or administrative proceedings; to
compromise, arbitrate or settle claims, debts or damages in favor of or against
the trust; to deliver or accept, in either total or partial satisfaction of any
indebtedness or other obligation, any property; to continue to hold for such
period of time as the Trustee may deem appropriate any property so received; and
to pay all costs and reasonable attorneys' fees in connection therewith out of
the assets of the trust;


(g) To grant options to purchase or to acquire options to purchase any real
property;


(h) To foreclose any obligation by judicial proceeding or otherwise;


(i) To manage any real property in the trust in the same manner as if the
Trustee were the absolute owner thereof, including the power to lease the same
for such term or terms within or beyond the existence of the trust and upon such
conditions, including (but not by way of limitation) agreements for the purchase
or disposal of buildings thereon and options to the tenant to renew such lease
from time to time, or to purchase such property, as the Trustee may deem proper;


(j) To borrow money from any person in such amounts, upon such terms and for
such purposes as the Trustee, in its discretion, may deem appropriate; and in
connection therewith, to execute promissory notes, mortgages or other
obligations and to pledge or mortgage any trust assets as security; and to lend
money on a secured or unsecured basis to any person other than a party in
interest;


(k) To appoint one or more persons or entities as ancillary trustee or
sub-trustee for the purpose of investing in and holding title to real or
personal property or any interest therein located outside the State of Missouri;
provided that any such ancillary trustee or sub-trustee shall act with such
power, authority, discretion, duties, and functions of the Trustee as shall be
specified in the instrument establishing such ancillary or subtrust, including
(without limitation) the power to receive, hold and manage property, real or
personal, or undivided interests therein; and the Trustee may pay the reasonable
expenses and compensation of such ancillary trustees or sub-trustees out of the
trust;


(l) To deposit any securities held in the trust with a securities depository;


(m) To hold such part of the assets of the trust uninvested for such limited
periods of time as may be necessary for purposes of orderly account
administration or pending required directions, without liability for payment of
interest;


(n) To determine how all receipts and disbursements shall be credited, charged
or apportioned as between income and principal, and the decision of the Trustee
shall be final and not subject to question by any participant or beneficiary of
the trust; and


(o) Generally to do all acts, whether or not expressly authorized, which the
Trustee may deem necessary or desirable for the orderly administration or
protection of the trust fund.


2.6.2              The Trustee may engage one or more independent attorneys,
accountants, actuaries, appraisers or other experts (each an "Expert") for any
purpose, including the determination of Excess Assets (as such term is defined
in the Participating Trusts). The determination of an Expert shall be final and
binding on the Company, the Participating Trust Trustees, the Trustee, and all
of the Plans' participants unless within 30 days after receiving a determination
deemed by any participant to be adverse, any participant initiates suit in a
court of competent jurisdiction seeking appropriate relief. The Trustee shall
have no duty to oversee or independently evaluate the determination of the
Expert. The Trustee shall be authorized to pay the fees and expenses of any
Expert out of the assets of the trust fund.


2.6.3              The Company shall from time to time pay taxes (references in
this Trust Agreement to the payment of taxes shall include interest and
applicable penalties) of any and all kinds whatsoever which at any time are
lawfully levied or assessed upon or become payable in respect of the trust fund,
the income or any property forming a part thereof, or any security transaction
pertaining thereto. To the extent that any taxes levied or assessed upon the
trust fund are not paid by the Company or contested by the Company pursuant to
the last sentence of this paragraph, the Trustee shall pay such taxes out of the
trust fund, and the Company shall upon demand by the Trustee deposit into the
trust fund an amount equal to the amount paid from the trust fund to satisfy
such tax liability. If requested by the Company, the Trustee shall, at the
company's expense, contest the validity of such taxes in any manner deemed
appropriate by the Company or its counsel, but only if it has received an
indemnity bond or other security satisfactory to it to pay any expenses of such
contest.  Alternatively, the Company may itself contest the validity of any such
taxes, but any such contest shall not affect the Company's obligation to
reimburse the trust fund for taxes paid from the trust fund.


2.6.4              In the event a Plan's participant's beneficiary designation
results in a participant or the participant's spouse being deemed to have made a
"generation-skipping transfer" as defined in Section 2611 of the Code, then to
the extent that the participant or participant's "executor", as said term is
defined in the Code (or the spouse of the participant or said spouse's statutory
executor in the case of a generation-skipping transfer deemed to have been made
by a participant's spouse), have not previously used the total
generation-skipping transfer exemption that is available under Section 2631 of
the Code to such transferor, such unused exemption shall be allocated in the
manner prescribed by Section 2632 of the Code, except that (a) any
generation-skipping transfer resulting from said beneficiary designation shall
be excluded from the allocation; and (b) the method of allocation under Section
2632 shall be reversed so that such unused portion of said transferor's
exemption shall be applied first to trusts or trust equivalents of which
transferor is the deemed transferor and from which taxable distributions occur
and, second, to direct skips occurring at said transferor's death. Any portion
of said transferor's total generation-skipping transfer exemption not used
pursuant to the provisions of the previous sentence shall be allocated to the
transfer resulting from the beneficiary designation that gives rise to the
generation-skipping transfer hereunder.


Notwithstanding any provisions in a Plan or this Trust Agreement to the
contrary, the Company and Trustee may withhold any benefits payable to a
beneficiary as a result of the death of the participant or any other beneficiary
until such time as (a) the Company or Trustee is able to determine whether a
generation-skipping transfer tax, as defined in Chapter 13 of the Code, or any
substitute provision therefor, is payable by the Company or Trustee; and (b) the
Company or Trustee has determined the amount of generation-skipping transfer tax
that is due, including interest thereon. If any such tax is payable, the Company
or Trustee shall reduce the benefits otherwise payable hereunder to such
beneficiary by the amount necessary to provide said beneficiary with a benefit
equal to the amounts that would have been payable if the original benefits had
been calculated on the basis of a present value at the time of the
generation-skipping transfer equal to the then present value of the originally
contemplated benefit less an amount equal to the generation-skipping transfer
tax and any interest thereon that is payable as a result of the death in
question. The Company or Trustee may also withhold from distribution by further
reduction of the then net present value of benefits calculated in accordance
with the terms of the previous sentence such amounts as the Company or Trustee
feels are reasonably necessary to pay additional generation-skipping transfer
tax and interest thereon from amounts initially calculated to be due.  Any
amounts so withheld shall be payable as soon as there is a final determination
of the applicable generation-skipping tax and interest thereon. No interest
shall be payable by the Company or Trustee to any beneficiary for the period of
time that is required from the date of death to the time when the aforementioned
generation-skipping transfer tax determinations are made and the amount of
benefits payable to a beneficiary can be fully determined.


ARTICLE III


Administration


3.1              Committees; Company Representatives


3.1.1              Each Plan is administered by a Committee appointed by the
Company. A Committee has general responsibility to interpret its Plan and
determine the rights of participants and beneficiaries.


3.1.2              The Trustee shall be given the names and specimen signatures
of the members of each Committee and any other Company and Participating Trust
Trustee's representatives authorized to take action in regard to the
administration of a Plan and/or this trust. The Trustee shall accept and rely
upon the names and signatures until notified of any change. Instructions to the
Trustee shall be signed for the Committee by such person as the Committee may
designate and for the Company by such representative as the Company may
designate.


3.2              Payments From Trust Fund


3.2.1              From time to time, upon receipt of written directions from
the Company or a Participating Trust Trustee, delivered before a Valuation Date,
the Trustee shall make payments on behalf of a Participating Trust from the
Company's account or the beneficial interest of a Participating Trust to such
persons, in such manner and in such amounts as the Company or Participating
Trust Trustee, as applicable, shall direct, and amounts paid out of the trust
pursuant to such direction shall cease to constitute a part of this trust. All
such payments shall be made as of the Valuation Date next following receipt of
such written direction.


3.2.2              The Trustee, as directed by the Company, shall make any
required income tax withholding and shall pay amounts withheld to taxing
authorities on the Company's behalf or determine that such amounts have been
paid by the Company.


3.2.3              The Company or a Participating Trust Trustee, by written
direction delivered to the Trustee not less than 10 days before a Valuation
Date, may direct the withdrawal and transfer to a Participating Trust as of that
Valuation Date of part or all of a Participating Trust's entire beneficial
interest in the fund. The Trustee shall determine the value of such beneficial
interest as of that Valuation Date and transfer the amount of such value to that
Participating Trust as soon as practicable after such Valuation Date, either in
cash, or, in the discretion of the Trustee, in other property or partly in cash
and partly in other property. This trust shall terminate upon the complete
withdrawal therefrom of the entire beneficial interests of all Participating
Trusts.


3.2.4              The Trustee shall use the assets of the trust or any Subtrust
or any Participant Trust to make benefit payments or other payments in the
following order of priority;


(a) All assets of the trust or any Subtrust or any Participant Trust other than
Contracts with Insurers, in such order as the Trustee may determine;


(b) Cash contributions from the Company; and the Company hereby agrees to make
cash contributions to the trust to enable the Trustee to make all benefit
payments and other payments when due, unless the Company makes such payments
directly, whenever the Trustee or a Participating Trust Trustee advises the
Company that the assets of the trust or any Subtrust or any Participant Trust,
other than Contracts with Insurers, are insufficient to make such payments; and


(c) Contracts with Insurers held in the trust or any Subtrust or any Participant
Trust; and in using any such Contracts, the Trustee shall first borrow 50% of
the cash surrender value of each such Contract, proceeding in order of Contracts
from the Contracts which have been in force for the longest times (and in
alphabetical order based on the last name of the insured for Contracts placed in
force on the same date) to the Contracts which have most recently been placed in
force; and thereafter the Trustee shall surrender Contracts in the same order of
priority as set forth above.


Notwithstanding the foregoing, the Trustee may use the assets of the trust or
any Subtrust or any Participant Trust in any other order of priority directed by
the Company with the Written Consent of Participants affected thereby.


3.2.5              The Trustee and each Participating Trust Trustee hereby
appoint Company as paying agent of each Participating Trust and this trust.
Company shall advise each Participating Trust Trustee and the Trustee monthly by
the 20th of each month regarding amounts required to be paid during the
following month to each Plan's participants and beneficiaries. The Trustee and
Participating Trust Trustees shall advise the Company as to cash available to
pay such benefits. At the end of each month, this trust on behalf of each
Participating Trust, to the extent directed by the Company, shall deposit with
the Company as paying agent for this trust and the Participating Trust, from
such Participating Trust's portion of the fund, an amount up to that necessary
for the Company to pay benefits to participants and beneficiaries during the
following month on behalf of such Participating Trust. Deposit of any such
trust/Participating Trust monies with the Company shall not constitute a return
to the Company of any assets of any Participating Trust. Company shall make
payments to participants and beneficiaries on behalf of the applicable
Participating Trust. Amounts necessary to pay benefits to participants and
beneficiaries that are not provided by the Participating Trust shall be paid by
the Company. Rather than charge a payment made pursuant to this 3.2.5 to a
particular Participating Trust, the Company may direct the Trustee to charge
such payment against the Company's account maintained hereunder.


3.3              Valuations


3.3.1              As of the last day of November, 1989 and as of the last day
of each month thereafter or more frequently as agreed upon by the Company, the
Participating Trust Trustees and the Trustee (hereinafter called "Valuation
Dates"), the Trustee shall determine the fair market value of the fund in such
manner as the Trustee in its discretion shall prescribe and the Company shall
approve, but in accordance with a method consistently followed and uniformly
applied. In determining fair market value, the Trustee shall utilize and shall
be entitled to rely upon the Company, published quotations or pricing services
that the Trustee deems reliable, or in the absence thereof, upon estimates or
appraisals of value obtained from sources that the Trustee deems qualified,
including bankers, brokers, dealers or others, who are familiar with the type of
investment involved and who may be employees of the Trustee. The Trustee's
reasonable valuations shall be binding on the Participating Trusts and all
persons interested therein.


3.3.2              (a) For purposes of valuing the beneficial interests of
Participating Trusts and of the Company's account maintained hereunder, the fund
shall be divided into units without distinction between principal and income.
Each unit shall represent a proportionate undivided beneficial interest in the
fund as a whole, but shall not represent any right, title, or interest in or to
any specific asset of the fund, title to which shall be in the Trustee. All
units of the fund shall be of equal value. No unit shall have any priority or
preference over any other. No participating Trust may assign any part of its
equity or interest in the fund.


(b) Upon any payment by the Company on behalf of the Company account or by the
company on behalf of a participating Trust or by a fiduciary of a Participating
Trust of the Trustee pursuant to 2.1, the Company account or Participating
Trust, as applicable, shall be deemed to have bought, at a unit price equal to
the unit value on that date, one or more full and/or fractional units having an
aggregate value equal to the amount of the payment. The Trustee may accept
property at its fair market value in lieu of cash in payment of the purchase
price of units. There shall be no limit on the number of units the Company
account or any one Participating Trust may buy.


(c) When directed by the Company or a Plan's Committee or a Participating Trust
Trustee to make a payment out of the beneficial interest of the Participating
Trust as provided in 3.2, the Trustee shall cancel a number of full and/or
fractional units having an aggregate value equal to the amount of the payment.
Any payment made out of the beneficial interest of the Company account shall
cancel a number of full and/or fractional units having an aggregate value equal
to the amount of the payment. Neither the Company account nor any Participating
Trust shall have claims to any part of the fund in excess of the value of such
account's or Participating Trust's units.


(d) At the inception of the fund, the value of each unit shall be $10.00.
Thereafter, the Trustee shall revalue each unit as of each Valuation Date.
Revaluation shall be made by establishing as provided in 3.3.1 the fair market
value of the fund as of the close of business on the Valuation Date and dividing
that value by the total number of units of the fund outstanding on that date.
Such revaluation shall be made in accordance with a method consistently followed
and uniformly applied and shall be completed as soon as practicable after the
Valuation Date. On any Valuation Date, the Trustee may either increase or
decrease the number of outstanding units in the fund.


3.              Records


The Trustee shall keep complete records on the trust fund open to the inspection
by the Company and each Plan's Committee and Participating Trust Trustees at all
reasonable times. In addition to accountings required below, the Trustee shall
furnish to the Company and each Plan's Committee and Participating Trust
Trustees any information requested about the trust fund in whatever format as
the Company/Committees/Participating Trust Trustees may reasonably request.


3.5              Accountings


3.5.1              The Trustee shall furnish the Company and each Participating
Trust Trustee with a complete statement of accounts annually within 60 days
after the end of the trust year showing assets and liabilities and income and
expense for the year of the trust and each Participating Trust and each Subtrust
and each Participant Trust and shall furnish the Company and each Participating
Trust Trustee with such complete statements at such other times as the Company
and/or each Participating Trust Trustee may reasonably request. The form and
content of the statement of account shall be sufficient for the Company to
include in computing its taxable income and credits the income, deductions and
credits against tax that are attributable to the trust fund and shall be in
whatever format as the Company may reasonably request.


3.5.2              The Company and/or each Participating Trust Trustee may
object to an accounting within 180 days after it is furnished and require that
it be settled by audit by a qualified, independent certified public accountant.
The auditor shall be chosen by the Trustee from a list of at least five such
accountants furnished by the Company or Participating Trust Trustee at the time
the audit is requested. Either the Company or Participating Trust Trustee or the
Trustee may require that the account be settled by a court of competent
jurisdiction, in lieu of or in conjunction with the audit. All expenses of any
audit or court proceedings, including reasonable attorneys' fees, shall be
allowed as administrative expenses of the trust.


3.5.3              If neither the Company nor Participating Trust Trustees
object to an accounting within the time provided, the account shall be settled
for the period covered by it.


3.5.4              When an account is settled, it shall be final and binding on
all parties, including all participants and persons claiming through them.


3.6              Expenses and Fees


3.6.1              The trustee shall be reimbursed for all expenses and shall be
paid a reasonable fee fixed by agreement with the Company from time to time. No
increase in the fee shall be effective before 60 days after the Trustee gives
notice to the Company of the increase. The trustee shall notify the Company
periodically of expenses and fees.


3.6.2              The Company shall pay administrative fees and expenses. If
not so paid, the fees and expenses shall be paid from the trust fund. The
Company shall reimburse the trust fund for any fees and expenses paid out of it.




ARTICLE IV


Liability


4.1              Indemnity


Subject to such limitations as may be imposed by applicable law, the Company
shall indemnify and hold harmless the trustee from any claim, loss, liability or
expense arising from any action or inaction in administration of this trust
based on direction or information from either the Company, any Committee, any
Participating Trust Trustee, any Investment Manager or any Expert, absent
willful misconduct or bad faith on the part of the Trustee or Participating
Trust Trustee.


4.2              Bonding


The Trustee need not give any bond or other security for performance of its
duties under this trust.




ARTICLE V


Insolvency


5.1              Determination of Insolvency


5.1.1              The Company is "Insolvent" for purposes of this trust if:


(a) The Company is unable to pay its debts as they come due; or


(b) The Company is the subject of a pending proceeding as a debtor under the
federal Bankruptcy Code (or any successor federal statute).


5.1.2              The Company shall promptly give notice to the Trustee upon
becoming Insolvent. The Chief Executive officer of the Company and the Board (as
such term is defined in the Participating Trusts) shall be obligated to give
such notice. If the Trustee receives such notice or receives from any other
person claiming to be a creditor of the Company a written allegation that the
Company is Insolvent, the Trustee shall independently determine whether such
Insolvency exists. The expenses of such determination shall be allowed as
administrative expenses of the trust.


5.1.3              The Trustee shall continue making payments from the trust
fund to participants under any Plan while it is determining the existence of
Insolvency.  Such payments shall cease and the Trustee shall commence Insolvency
Administration under 5.2 upon the earlier of:


(a) A determination by the Trustee or a court of competent jurisdiction that the
Company is Insolvent; or


(b) 30 days after the notice or allegation of Insolvency is received under
5.1.2, unless the Trustee or a court of competent jurisdiction has determined
that the Company is not Insolvent since receipt of such notice or allegation.


5.1.4 The Trustee shall have no obligation to investigate the financial
condition of the Company prior to receiving a notice or allegation of Insolvency
under 5.1.2.


5.2              Insolvency Administration


5.2.1              During "Insolvency Administration", the Trustee shall hold
the trust fund for the benefit of the general creditors of the Company and make
payments only in accordance with 5.2.2. The Trustee shall continue the
investment of the trust fund in accordance with 2.2.


5.2.2              The Trustee shall make payments out of the trust fund in one
or more of the following ways:


(a) To general creditors in accordance with instructions from a court, or a
person appointed by a court, having jurisdiction over the Company's condition of
Insolvency;


(b) To any Plan's participants and beneficiaries in accordance with such
instructions; or


(c) in payment of its own fees or expenses.


5.2.3              The Trustee shall have a priority claim against the trust
fund with respect to its own fees and expenses.


5.3              Termination of Insolvency Administration


5.3.1              Insolvency Administration shall terminate when the Trustee
determines that the Company:


(a) Is not Insolvent, in response to a notice or allegation of Insolvency under
5.1.2; or


(b) Has ceased to be Insolvent; or


(c) Has been determined by a court of competent jurisdiction not to be Insolvent
or to have ceased to be Insolvent.


5.3.2              Upon termination of Insolvency Administration under 5.3.1,
the trust fund shall continue to be held for the benefit of the participants in
the Plans.  Benefit payments due during the period of Insolvency Administration
shall be made as soon as practicable, together with interest from the due dates
at the following rates:


(a) if a Plan is deferred compensation plan or other defined contribution plan,
at the rate credited on the participant's account under such plan.


(b) if a Plan is a supplemental executive retirement plan or other defined
benefits plan or any other plan (other than a plan referred to in (a)
immediately above), at a rate equal to the interest rate fixed by the Pension
Benefit Guaranty Corporation for valuing immediate annuities in the preceding
month.


5.4               Creditors' Claims During Solvency


5.4.1              During periods of Solvency the Trustee shall hold the trust
fund exclusively to pay the Plans' benefits and fees and expenses of the trust
until all Plan benefits have been paid. Creditors of the Company shall not be
paid during Solvency from the trust fund, which may not be seized by or
subjected to the claims of such creditors in any way.


5.4.2              A period of "Solvency" is any period not covered by 5.2.




ARTICLE VI


Successor Trustees


6.1              Resignation and Removal


6.1.1              The Trustee may resign at any time by notice to the Company
and the Participating Trust Trustees, which shall be effective in 60 days unless
the Company and the Participating Trust Trustees and the Trustee agree
otherwise.


6.1.2The Trustees may be removed by the Company on 60 days' notice or shorter
notice accepted by the Trustee. After a Change in Control the Trustee may be
removed only with the Written Consent of Participants.


6.1.3              When resignation or removal is effective, the Trustee shall
begin transfer of assets to the successor Trustee immediately. The transfer
shall be completed within 60 days, unless the Company extends the time limit.


6.1.4              If the Trustee resigns or is removed, the Company shall
appoint a successor by the effective date of resignation or removal under 6.1.1
or 6.1.2. After a Change in Control a successor Trustee may be appointed only
with the Written Consent of Participants. If no such appointment has been made,
the Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of the Trustee in connection with
the proceeding shall be allowed as administrative expenses of the trust.


6.2              Appoint of Successor


6.2.1              The Company may appoint any national or state bank or trust
company that is unrelated to the Company as a successor to replace the Trustee
upon resignation or removal. The appointment shall be effective when accepted in
writing by the new Trustee, which shall have all of the rights and powers of the
former Trustee, including ownership rights in the trust assets. The former
trustee shall execute any instruments necessary or reasonably requested by the
Company or the successor trustee to evidence the transfer. After a Change in
Control a successor trustee may be appointed only with the Written Consent of
Participants.


6.2.2              The successor Trustee need not examine the records and acts
of any prior Trustee and may retain or dispose of existing trust assets, subject
to Article II.  The successor Trustee shall not be responsible for, and the
Company shall indemnify and hold harmless the successor Trustee from any claim
or liability because of, any action or inaction of any prior Trustee or any
other past event, any existing condition or any existing assets.


6.3              Accountings; Continuity


6.3.1              A Trustee who resigns or is removed shall submit a final
accounting to the Company and Participating Trust Trustees as soon as
practicable. The accounting shall be received and settled as provided in 3.5 for
regular accountings.


6.3.2              No resignation or removal of the Trustee or change in
identity of the Trustee for any reason shall cause a termination of any Plan or
this trust.




ARTICLE VII


General Provisions


7.1              Interests Not Assignable




7.1.1              The interest of a participant in the trust fund may not be
assigned, pledged or otherwise encumbered, seized by legal process, transferred
or subjected to the claims of the participant's creditors in any way.


7.1.2              The Company may not create a security interest in the trust
fund in favor of any of its creditors. The Trustee shall not make payments from
the trust fund of any amounts to creditors of the Company who are not Plan
participants, except as provided in 5.2.


7.1.3              The participants shall have no interests in the assets of the
trust fund beyond the right to receive payment of Plan benefits from such assets
outside periods of Insolvency Administration under 5.2. During Insolvency
Administration the participants' rights to trust assets shall not be superior to
those of any other general creditors of the Company.


7.2              Amendments


The Company and the Participating Trust Trustees and the Trustee may amend this
trust at any time by a written instrument executed by all parties; provided
however, this Trust Agreement may not be amended to remove the requirement that
this Trust Agreement is subject to the provisions of each Participating Trust.


7.3              Applicable Law


This trust shall be governed, construed and administered according to the laws
of Missouri, except as preempted by ERISA.


7.4              Agreement Binding on All Parties


This Trust Agreement shall be binding upon the heirs, personal representatives,
successors and assigns of any and all present and future parties.




7.5              Notices and Directions


Any notice or direction under this trust shall be in writing and shall be
effective when actually delivered or, if mailed, upon receipt. Mail to a party
shall be directed to the address stated below or to such other address as the
party may specify by notice to the other parties. Notices to any Committee shall
be sent to the address of the Company. Until notice is given to the contrary,
notices to the Company and Participating Trust Trustees and the Trustee shall be
addressed as follows:


Company:                  Southwestern Bell Corporation
One Bell Center
St. Louis, Missouri 63101-3099
Attention:  Senior Vice President-Finance
and Treasurer


Trustee:                  Boatmen's Trust Company
510 Locust Street, P.O. Box 14737
St. Louis, Missouri 63178
Attention:  Pension Administration


Participating Trust            Boatmen's Trust Company
Trustees:                      510 Locust Street, P.O. Box 14737
      St. Louis, Missouri 63178
     Attention:  Pension Administration


7.6              No Implied Duties


The duties of the Trustee shall be those stated in this trust, and no other
duties shall be implied.


7.7              Beneficiary (ies); Beneficiary's Benefits


For purposes of this Trust Agreement, (1) any person to whom payment under a
Plan is made or is to be made in the event of a participant's death shall be
such participant's "beneficiary," (2) Benefits under a Plan paid or to be paid
to a participant's beneficiary shall be considered a benefit paid or to be paid
to the participant, as applicable, and (3) after the death of the participant, a
participant's beneficiary (ies), collectively, shall stand in the place and
stead of the participant and shall be considered the Plan participant and
treated as such, except such beneficiary (ies) shall have no vote and shall not
be counted as a participant for purposes of determining the Written Consent of
Participants pursuant to 1.2.6 of any participating Trust.


7.8              Gender, Singular and Plural


All pronouns and any variations thereof shall be deemed to refer to the
masculine or feminine, as the identity of the person or persons may require. As
the context may require, the singular may be read as the plural and
the plural as the singular.




ARTICLE VIII


INSURER


8.1              Insurer Not a Party


An Insurer shall not be deemed to be a party to this trust, and its obligation
shall be measured and determined solely by the terms of its Contracts and other
agreements executed by it.


8.2              Authority of Trustee


An Insurer shall accept the signature of the Trustee to any documents or papers
executed in connection with its Contracts. The signature of the Trustee shall be
conclusive proof to the Insurer that the person on whose life an application is
being made is eligible to have such Contract issued on his life and is eligible
for a Contract of the type and amount requested.


8.3              Contract Ownership


An Insurer shall deal with the Trustee as the sole and absolute owner of the
trust's interests in its Contracts and shall have not obligation to inquire
whether any action or failure to act on the part of the Trustee is in accordance
with our authorized by the terms of a Plan or a Participating Trust or this
trust.


8.4              Limitation of Liability


An Insurer shall be fully discharged from any and all liability for any action
taken or any amount paid in accordance with the direction of the Trustee and
shall have no obligation to see to the proper application of the amounts so
paid. The Insurer shall have no liability for the operation of this trust or a
Plan, whether or not in accordance with their terms and provisions.


8.5              Change of Trustee


An Insurer shall be fully discharged from any and all liability for dealing with
a party or parties indicated on its records to be the Trustee until such time as
it shall receive at its home office written notice of the appointment and
qualification of a successor Trustee.


IN WITNESS WHEREOF, the Company and participating Trust Trustees and the Trustee
have caused this Agreement to be executed by their respective duly authorized
officers on the date set forth below.




Company: SOUTHWESTERN BELL CORPORATION


Attest:                            By:  /s/ C.C. Carr
Cassandra C. Carr
Ann Goddard                                Its Senior Vice President-Finance
Vice President                                And Treasurer
And Secretary
Executed:  11-3, 1989


Trustee:  BOATMEN'S TRUST COMPANY


Attest:                            By:  /s/ Lyle Brizendine
Lyle W. Brizendine
Assistant Secretary                                Its Senior Vice President


Executed:  11-6, 1989


Boatmen's Trust Company as Participating Trust
Trustee pursuant to Trust Agreement for Southwestern
Bell Corporation Senior Management Deferred
Compensation Plan of 1988


Attest:                            By:  /s/ Lyle Brizendine
Assistant Secretary                                         Lyle W. Brizendine


Executed:  11-6, 1989


Boatmen's Trust Company as Participating Trust
Trustee pursuant to Trust Agreement for Southwestern
Bell Corporation Senior Management Deferred
Compensation Plan of 1988 (Early Payment Option)


Attest:                            By:  /s/ Lyle Brizendine
Assistant Secretary                                         Lyle W. Brizendine
Executed:  11-6, 1989


                      Boatmen's Trust Company as Participating Trust
Trustee pursuant to Trust Agreement for Southwestern
Bell Corporation Senior Management Deferred
Compensation Plan


Attest:                            By:  /s/ Lyle Brizendine
Assistant Secretary                                         Lyle W. Brizendine
Executed:   11-6, 1989


                      Boatmen's Trust Company as Participating Trust
Trustee pursuant to Trust Agreement for Southwestern
Bell Corporation Management Deferred Compensation
Plan of 1988


Attest:                            By:  /s/ Lyle Brizendine
Assistant Secretary                                         Lyle W. Brizendine
Executed:  11-6, 1989


Boatmen's Trust Company as Participating Trust
Trustee pursuant to Trust Agreement for Southwestern
Bell Corporation Management Deferred Compensation Plan


Attest:                            By:  /s/ Lyle Brizendine
Assistant Secretary                                         Lyle W. Brizendine
Executed:  11-6, 1989


Boatmen's Trust Company as Participating Trust
Trustee pursuant to Trust Agreement for Southwestern
Bell Corporation Compensation Deferral Plan


Attest:                            By:  /s/ Lyle Brizendine
Assistant Secretary                                         Lyle W. Brizendine
Executed:  11-6, 1989


Boatmen's Trust Company as Participating Trust
Trustee pursuant to Trust Agreement for Southwestern
Bell Corporation Senior Management Supplemental
Retirement Income Plan


Attest:                            By:  /s/ Lyle Brizendine
Assistant Secretary                                         Lyle W. Brizendine
Executed:  11-6, 1989


Boatmen's Trust Company as Participating Trust
Trustee pursuant to Trust Agreement for Southwestern
Bell Corporation Management Pension Plan (Benefits
In Excess of Code ss. 415 Limitations)


Attest:                            By:  /s/ Lyle Brizendine
Assistant Secretary                                         Lyle W. Brizendine
Executed:  11-6, 1989








Acknowledgments




State of Missouri)
ss.
County of St. Louis)


On this 3rd day of November, in the year 1989, before me personally came
Cassandra C. Carr, to me known, who, being by me duly sworn, did depose and say
that she resides at 1700 Mason Knoll Road, St. Louis, Missouri 63131: that she
is Senior Vice President-Finance and Treasurer of Southwestern Bell Corporation,
the corporation described in and which executed the above instrument; that she
knows the corporate seal of said corporation; that the seal was affixed by
authority of the Board of Directors of said corporation, and that she signed her
name thereto by like authority.






/s/ Barbara J. Salen
BARBARA J. SALEN
NOTARY PUBLIC STATE OF MISSOURI
ST. LOUIS COUNTY
MY COMMISSION EXP AUG. 19, 1993










Acknowledgments




State of Missouri)
ss.
City of St. Louis)


On this 3rd day of November, in the year 1989, before me personally came Lyle W.
Brizendine, to me known, who, being by me duly sworn, did depose and say that he
resides at 1710 Connemara, St. Louis, Missouri 63021: that he is Senior Vice
President of Boatmen's Trust Company, the corporation described in and which
executed the above instrument in the capacity as Trustee; that he knows the
corporate seal of said corporation; that the seal was affixed by authority of
the Board of Directors of said corporation, and that he signed his name thereto
by like authority.






/s/Susan M. McIntosh
SUSAN M. MCINTOCH
NOTARY PUBLIC STATE OF MISSOURI
ST. LOUIS CITY
MY COMMISSION EXP APR. 13, 1993






Acknowledgments




State of Missouri)
ss.
City of St. Louis)


On this 6th day of November, in the year 1989, before me personally came Lyle W.
Brizendine, to me known, who, being by me duly sworn, did depose and say that he
resides at 1710 Connemara, St. Louis, Missouri 63021: that he is Senior Vice
President of Boatmen's Trust Company, the corporation described in and which
executed the above instrument in the capacity as Participating Trust Trustee
pursuant to Trust Agreement for Southwestern Bell Corporation Senior Management
Deferred Compensation Plan of 1988; that he knows the corporate seal of said
corporation; that the seal was affixed by authority of the Board of Directors of
said corporation, and that he signed his name thereto by like authority.






/s/Susan M. McIntosh
SUSAN M. MCINTOCH
NOTARY PUBLIC STATE OF MISSOURI
ST. LOUIS CITY
MY COMMISSION EXP APR. 13, 1993










Acknowledgments




State of Missouri)
ss.
City of St. Louis)


On this 6th day of November, in the year 1989, before me personally came Lyle W.
Brizendine, to me known, who, being by me duly sworn, did depose and say that he
resides at 1710 Connemara, St. Louis, Missouri 63021: that he is Senior Vice
President of Boatmen's Trust Company, the corporation described in and which
executed the above instrument in the capacity as Participating Trust Trustee
pursuant to Trust Agreement for Southwestern Bell Corporation Senior Management
Deferred Compensation Plan of 1988 (Early Payment Option); that he knows the
corporate seal of said corporation; that the seal was affixed by authority of
the Board of Directors of said corporation, and that he signed his name thereto
by like authority.






/s/Susan M. McIntosh
SUSAN M. MCINTOCH
NOTARY PUBLIC STATE OF MISSOURI
ST. LOUIS CITY
MY COMMISSION EXP APR. 13, 1993




Acknowledgments




State of Missouri)
ss.
City of St. Louis)


On this 6th day of November, in the year 1989, before me personally came Lyle W.
Brizendine, to me known, who, being by me duly sworn, did depose and say that he
resides at 1710 Connemara, St. Louis, Missouri 63021: that he is Senior Vice
President of Boatmen's Trust Company, the corporation described in and which
executed the above instrument in the capacity as Participating Trust Trustee
pursuant to Trust Agreement for Southwestern Bell Corporation Senior Management
Deferred Compensation Plan; that he knows the corporate seal of said
corporation; that the seal was affixed by authority of the Board of Directors of
said corporation, and that he signed his name thereto by like authority.






/s/Susan M. McIntosh
SUSAN M. MCINTOCH
NOTARY PUBLIC STATE OF MISSOURI
ST. LOUIS CITY
MY COMMISSION EXP APR. 13, 1993










Acknowledgments




State of Missouri)
ss.
City of St. Louis)


On this 6th day of November, in the year 1989, before me personally came Lyle W.
Brizendine, to me known, who, being by me duly sworn, did depose and say that he
resides at 1710 Connemara, St. Louis, Missouri 63021: that he is Senior Vice
President of Boatmen's Trust Company, the corporation described in and which
executed the above instrument in the capacity as Participating Trust Trustee
pursuant to Trust Agreement for Southwestern Bell Corporation Management
Deferred Compensation Plan of 1988; that he knows the corporate seal of said
corporation; that the seal was affixed by authority of the Board of Directors of
said corporation, and that he signed his name thereto by like authority.






/s/Susan M. McIntosh
SUSAN M. MCINTOCH
NOTARY PUBLIC STATE OF MISSOURI
ST. LOUIS CITY
MY COMMISSION EXP APR. 13, 1993










Acknowledgments




State of Missouri)
ss.
City of St. Louis)


On this 6th day of November, in the year 1989, before me personally came Lyle W.
Brizendine, to me known, who, being by me duly sworn, did depose and say that he
resides at 1710 Connemara, St. Louis, Missouri 63021: that he is Senior Vice
President of Boatmen's Trust Company, the corporation described in and which
executed the above instrument in the capacity as Participating Trust Trustee
pursuant to Trust Agreement for Southwestern Bell Corporation Management
Deferred Compensation Plan; that he knows the corporate seal of said
corporation; that the seal was affixed by authority of the Board of Directors of
said corporation, and that he signed his name thereto by like authority.






/s/Susan M. McIntosh
SUSAN M. MCINTOCH
NOTARY PUBLIC STATE OF MISSOURI
ST. LOUIS CITY
MY COMMISSION EXP APR. 13, 1993










Acknowledgments




State of Missouri)
ss.
City of St. Louis)


On this 6th day of November, in the year 1989, before me personally came Lyle W.
Brizendine, to me known, who, being by me duly sworn, did depose and say that he
resides at 1710 Connemara, St. Louis, Missouri 63021: that he is Senior Vice
President of Boatmen's Trust Company, the corporation described in and which
executed the above instrument in the capacity as Participating Trust Trustee
pursuant to Trust Agreement for Southwestern Bell Corporation Compensation
Deferral Plan; that he knows the corporate seal of said corporation; that the
seal was affixed by authority of the Board of Directors of said corporation, and
that he signed his name thereto by like authority.






/s/Susan M. McIntosh
SUSAN M. MCINTOCH
NOTARY PUBLIC STATE OF MISSOURI
ST. LOUIS CITY
MY COMMISSION EXP APR. 13, 1993










Acknowledgments




State of Missouri)
ss.
City of St. Louis)


On this 6th day of November, in the year 1989, before me personally came Lyle W.
Brizendine, to me known, who, being by me duly sworn, did depose and say that he
resides at 1710 Connemara, St. Louis, Missouri 63021: that he is Senior Vice
President of Boatmen's Trust Company, the corporation described in and which
executed the above instrument in the capacity as Participating Trust Trustee
pursuant to Trust Agreement for Southwestern Bell Corporation Senior Management
Supplemental Retirement Income Plan; that he knows the corporate seal of said
corporation; that the seal was affixed by authority of the Board of Directors of
said corporation, and that he signed his name thereto by like authority.






/s/Susan M. McIntosh
SUSAN M. MCINTOCH
NOTARY PUBLIC STATE OF MISSOURI
ST. LOUIS CITY
MY COMMISSION EXP APR. 13, 1993








Acknowledgments




State of Missouri)
ss.
City of St. Louis)


On this 6th day of November, in the year 1989, before me personally came Lyle W.
Brizendine, to me known, who, being by me duly sworn, did depose and say that he
resides at 1710 Connemara, St. Louis, Missouri 63021: that he is Senior Vice
President of Boatmen's Trust Company, the corporation described in and which
executed the above instrument in the capacity as Participating Trust Trustee
pursuant to Trust Agreement for Southwestern Bell Corporation Management Pension
Plan (benefits In Excess of Code ss. 415 Limitations); that he knows the
corporate seal of said corporation; that the seal was affixed by authority of
the Board of Directors of said corporation, and that he signed his name thereto
by like authority.






/s/Susan M. McIntosh
SUSAN M. MCINTOCH
NOTARY PUBLIC STATE OF MISSOURI
ST. LOUIS CITY
MY COMMISSION EXP APR. 13, 1993




 
FIRST AMENDMENT TO TRUST AGREEMENT
Effective August 1, 1995


This Amendment (the "First Amendment"), amends the MASTER TRUST AGREEMENT FOR
SOUTHWESTERN BELL CORPORATION DEFERRED COMPENSATION PLANS AND OTHER EXECUTIVE
BENEFIT PLANS (the "Trust Agreement"), previously made and entered into by and
between SBC COMMUNICATIONS INC., a Delaware corporation (the "Company"),
formerly known as Southwestern Bell Corporation, BOATMEN'S TRUST COMPANY, a
Missouri corporation (the "Trustee"), and BOATMEN'S TRUST COMPANY as trustee of
each Participating Trust in the Trust Agreement (BOATMEN'S TRUST COMPANY acting
in its capacity as trustee of each Participating Trust is hereinafter referred
to as the respective Participating Trust's "Participating Trust Trustee"), which
Trust Agreement is incorporated herein by this reference.


WHEREAS, the Company and the Participating Trust Trustees have established with
the Trustee a trust in accordance with the terms and conditions of the Trust
Agreement, and


WHEREAS, the Trustee has accepted the trust established under the Trust
Agreement and has agreed to hold, IN TRUST, all monies and other property
transferred to it thereunder for the uses and purposes and upon the terms and
conditions set forth therein, and


WHEREAS, the Trustee has further agreed to discharge and perform fully and
faithfully all of the duties and obligations imposed upon it under the Trust
Agreement, and


WHEREAS, the Company wishes to amend the Trust Agreement consistent with the
Amendment provision thereof, to reflect the recent name change of the Company
from Southwestern Bell Corporation to SBC Communications Inc., and


WHEREAS, the  Participating Trust Trustees and the Trustee agree to
the  Amendment  contained herein:


NOW, THEREFORE, the Company and the Participating Trust Trustees and the Trustee
hereby agree as follows:


(1) Effective August 1, 1995, the Trust Agreement shall be and hereby is renamed
the "MASTER TRUST AGREEMENT FOR SBC COMMUNICATIONS INC. DEFERRED COMPENSATION
PLANS AND OTHER EXECUTIVE BENEFIT PLANS"; and, coincident with such change, the
words "Southwestern Bell Corporation" wherever found in the Trust Agreement
shall be and hereby are replaced with the words "SBC Communications Inc." and
all references in the Trust Agreement to Southwestern Bell Corporation shall
mean and shall be construed as references to SBC Communications Inc.


(2) Except as modified by this First Amendment, all other terms and provisions
of the Trust Agreement remain in full force and effect.


IN WITNESS WHEREOF, the Company and the Participating Trust Trustees and the
Trustee have caused this First Amendment to be executed by their respective duly
authorized officers on the date set forth below.




Company:  SBC COMMUNICATIONS INC.
Atttest:              By:  /s/ D. E Kiernan
Its Senior Vice President,
/s/ Judith M. Sahm                                          Treasurer & Chief
Financial
Secretary                                         Officer


Executed: 9/22, 1995




Trustee:  BOATMAN'S TRUST COMPANY


Attest:              By: /s/ Lyle W. Brizendine
Its Executive Vice President
/s/ Paul J. Skyle
Assistant Secretary                                         Executed:  9/27,
1995




BOATMEN'S TRUST COMPANY as
Participating Trust Trustee pursuant to the
Trust Agreement for each of the following:


· SBC COMMUNICATIONS INC. SENIOR
MANAGEMENT DEFERRED COMPENSATION PLAN
OF 1988


· SBC COMMUNICATIONS INC. SENIOR
MANAGEMENT DEFERRED COMPENSATION PLAN
OF 1988 (EARLY PAYMENT OPTION)


· SBC COMMUNICATIONS INC. SENIOR
MANAGEMENT DEFERRED COMPENSATION PLAN


· SBC COMMUNICATIONS INC. MANAGEMENT
DEFERRED COMPENSATION PLAN OF 1988


· SBC COMMUNICATIONS INC. MANAGEMENT
DEFERRED COMPENSATION PLAN


· SBC COMMUNICATIONS INC. COMPENSATION
DEFERRAL PLAN


· SBC COMMUNICATIONS INC. SENIOR
MANAGEMENT SUPPLEMENTAL RETIREMENT
INCOME PLAN


· SBC COMMUNICATIONS INC. PENSION BENEFIT
PLAN - NONBARGAINED PROGRAM (BENEFITS
IN EXCESS OF CODE SECTION 415
LIMITATIONS)


· SBC COMMUNICATIONS INC. PENSION MAKE-UP
DUE TO DEFERRED COMPENSATION
PARTICIPATION




Attest:                                         By: /s/ Lyle W. Brizendine
Its Executive Vice President
/s/ Paul J. Skyle
Assistant
Secretary                                                       Executed:  9/27,
1995








ACKNOWLEDGEMENTS




State of Texas)
ss
City of San Antonio)






On this 22nd day of September, in the year 1995, before me personally came
Donald E. Kiernan, to me known, who, being by me duly sworn, did depose and say
that he is Senior Vice President, Treasurer & Chief Financial Officer of SBC
Communications Inc., the corporation described in and which executed the above
instrument; that he knows the corporate seal of said corporation; that the seal
was affixed by authority of the Board of Directors of said corporation, and that
he signed his name thereto by like authority.




Vicki Brehm                               /s/ Vicki Brehm
Notary Public
State of Texas
My Comm. Exp. Aug. 9 1997




State of Missouri)
ss
City of St. Louis)


On this 27th day of September, in the year 1995, before me personally came Lyle
W. Brizendine, to me known, who, being by me duly sworn, did depose and say that
he is Executive Vice President of Boatmen's Trust Company, the corporation
described in and which executed the above instrument in the capacity as Trustee;
that he knows the corporate seal of said corporation; that the seal was affixed
by authority of the Board of Directors of said corporation, and that he signed
his name thereto by like authority.




/s/ Susan L. Sehrt


Susan L. Sehrt
Notary Public-State of Missouri
St. Louis County
My Commission Expires March 31, 1996








ACKNOWLEDGMENTS




State of Missouri)
ss
City of St. Louis)




On this 27th day of September, in the year 1995, before me personally came Lyle
W. Brizendine, to me known, who, being by me duly sworn, did depose and say that
he is Executive Vice President of Boatmen's Trust Company, the corporation
described in and which executed the above instrument in the capacity as
Participating Trust Trustee pursuant to each Participating Trust Trust
Agreement; that he knows the corporate seal of said corporation; that the seal
was affixed by authority of the Board of Directors of said corporation, and that
he signed his name thereto by like authority.




/s/ Susan L. Sehrt
Susan L. Sehrt
Notary Public-State of Missouri
St. Louis County
My Commission Expires March 31, 1996




 
SECOND AMENDMENT TO TRUST AGREEMENT
Effective November 1, 1999




This Amendment (the "Second Amendment"), amends the MASTER TRUST AGREEMENT FOR
SBC COMMUNICATIONS INC. DEFERRED COMPENSATION PLANS AND OTHER EXECUTIVE BENEFIT
PLANS (the "Trust Agreement"), between SBC COMMUNICATIONS INC., a Delaware
corporation (the "Company"), formerly known as Southwestern Bell Corporation,
BOSTON SAFE DEPOSIT AND TRUST COMPANY, successor Trustee, a Massachusetts trust
company and wholly-owned indirect subsidiary of Mellon Bank Corporation (the
"Trustee"), and BOSTON SAFE DEPOSIT AND TRUST COMPANY as successor trustee of
each Participating Trust in the Trust Agreement (BOSTON SAFE DEPOSIT AND TRUST
COMPANY acting in its capacity as the successor trustee of each Participating
Trust is hereinafter referred to as the respective Participating Trust's
"Participating Trust Trustee"), which Trust Agreement is incorporated herein by
this reference.


WHEREAS, the Company and the Participating Trust Trustees are parties to a trust
with the Trustee in accordance with the terms and conditions of the Trust
Agreement, and


WHEREAS, the Trustee has accepted the trust established under the Trust
Agreement and has agreed to hold, IN TRUST, all monies and other property
transferred to it thereunder for the uses and purposes and upon the terms and
conditions set forth therein, and


WHEREAS, the Trustee has further agreed to discharge and perform fully and
faithfully all of the duties and obligations imposed upon it under the Trust
Agreement, and


WHEREAS, the Company wishes to amend the Trust Agreement consistent with the
Amendment provision thereof, to permit the payment of trustee, actuary and
investment manager fees and expenses from funds allocated to the Company's
account maintained under the Trust Agreement, i.e., from funds not allocated to
any Participating Trust, and


WHEREAS,  the  Participating  Trust Trustees and the Trustee agree to the
Amendment  contained
herein:


NOW, THEREFORE, the Company and the Participating Trust Trustees and the Trustee
hereby agree as follows:


(1) Effective November 1, 1999, 3.6.2 of the Trust Agreement shall be and hereby
is replaced by the following:


3.6.2              The Company shall be responsible for the payment of the fees
and expenses of this trust, including but not limited trustee fees, actuary fees
and investment manager fees. The Company shall pay such fees and expenses or may
direct the  Trustee to pay such fees out of funds allocated to the Company's
account maintained under this trust, i.e., from funds not allocated to any
Participating Trust.


(2) Except as modified by this Second Amendment, all other terms and provisions
of the Trust Agreement remain in full force and effect.


IN WITNESS WHEREOF, the Company and Participating Trust Trustees and the Trustee
have caused this Second Amendment to be executed by their respective duly
authorized officers on the date set forth below.






Company: SBC COMMUNICATIONS INC.


Attest:
By:  /s/ D.E. Kiernan
Its Senior Executive
Vice President and
Chief Financial Officer
/s/ Judith M. Sahm
Secretary


Executed:  November 2, 1999


Trustee:  BOSTON SAFE DEPOSIT AND TRUST
COMPANY


By:  /s/ Douglas M. Cook
Attest:                            Its First Vice President




/s/ Kimberly A. Carr
Assistant Secretary                                         Executed:  November
19, 1999












BOSTON SAFE DEPOSIT AND TRUST COMPANY as
Participating Trust Trustee pursuant to the
Trust Agreement for each of the following:


· SBC COMMUNICATIONS INC. SENIOR
MANAGEMENT DEFERRED COMPENSATION PLAN
OF 1988


· SBC COMMUNICATIONS INC. SENIOR
MANAGEMENT DEFERRED COMPENSATION PLAN
OF 1988 (EARLY PAYMENT OPTION)


· SBC COMMUNICATIONS INC. SENIOR
MANAGEMENT DEFERRED COMPENSATION PLAN


· SBC COMMUNICATIONS INC. MANAGEMENT
DEFERRED COMPENSATION PLAN OF 1988


· SBC COMMUNICATIONS INC. MANAGEMENT
DEFERRED COMPENSATION PLAN


· SBC COMMUNICATIONS INC. COMPENSATION
DEFERRAL PLAN


· SBC COMMUNICATIONS INC. SENIOR
MANAGEMENT SUPPLEMENTAL RETIREMENT
INCOME PLAN


· SBC COMMUNICATIONS INC. PENSION BENEFIT
PLAN-NONBARGAINED PROGRAM (BENEFITS IN
EXCESS OF CODE SECTION 415 LIMITATIONS)


· SBC COMMUNICATIONS INC. PENSION MAKE-UP
DUE TO DEFERRED COMPENSATION
PARTICIPATION


· RESTATED TRUST NO. 3 FOR PACIFIC TELESIS
GROUP EXECUTIVE SUPPLEMENTAL PENSION
BENEFITS


By: /s/ Douglas M. Cook
Its First vice President




Attest:


/s/ Kimberly A.
Carr                                                       Executed:  November
19, 1999
Assistant Secretary






ACKNOWLEDGEMENTS






State of Texas)
ss
County of Bexar)


On this 1st day of November, in the year 1999, before me personally came Donald
E. Kiernan, to me known, who being by me duly sworn, did depose and say that he
is Senior Executive Vice President and Chief Financial Officer of SBC
Communications Inc., the corporation described in and which executed the above
instrument; that he knows the corporate seal of said corporation; that the seal
was affixed by authority of the Board of Directors of said corporation, and that
he signed his name thereto by like authority.




/s/ Linda J. Snoga
Notary Public, State of Texas
My Commission Expires
January 21, 2002






ACKNOWLEDGEMENTS


Commonwealth of Massachusetts)
ss
County of Middlesex)


On this 19th day of November, in the year 1999, before me personally came
Douglas M. Cook, to me known, who being by me duly sworn, did depose and say
that he is First Vice President of Boston Safe Deposit and Trust Company, the
corporation described in and which executed the above instrument in the capacity
as Trustee; that he knows the corporate seal of said corporation; that the seal
was affixed by authority of the Board of Directors of said corporation, and that
he signed his name thereto by like authority.






/s/ Patricia S. Smith
My Commission Expires
May 10, 2002






ACKNOWLEDGEMENTS




Commonwealth of Massachusetts)
ss
County of Middlesex)




On this 19th day of November, in the year 1999, before me personally came
Douglas M. Cook, to me known, who, being by me duly sworn, did depose and say
that he is First Vice President of Boston Safe Deposit and Trust Company, the
corporation described in and which executed the above instrument in the capacity
as Participating Trust Trustee pursuant to each Participating Trust Trustee
Agreement; that he knows the corporate seal of said corporation; that the seal
was affixed by authority of the Board of Directors of said corporation, and that
he signed his name thereto by like authority.


/s/ Patricia S. Smith
My Commission Expires
May 10, 2002

